DETAILED ACTION
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
No information disclosure statement was filed.

Abstract
The abstract filed 1/04/2021 appears to be acceptable.

Specification
The disclosure is objected to because of the following informalities: on page 6, line 6, “Using this type of fuels” contains a grammatical error (e.g., change either to “Using these fuels” or “Using this type of fuel”).  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 8, “as the each said” is a bit redundant with “the” and “said.”  Change to “as each channel” or the like to correct this.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
In claim 1, the recitation of “and each of the first channel and the second channel has a width that is gradually reduced as the each said channel extends from a position adjacent to the center of the base toward the periphery of the base, such that both the first channel and the second channel become narrower toward the periphery of the base and wider toward the center of the base,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 2-10 are allowed due to dependency on claim 1.
The closest prior art is considered to be US 20150191352 (Fig. 1 and [22]) and US 6532339 (Figs. 1 and 2; col. 5, lines 39-56).  Each reference generally discloses and exothermic reaction device having an inlet and outlet passage commingled in a spiral configuration, like the present invention, and each makes reference to varying the width of those passages, yet each fails to disclose with sufficient particularity the limitation quoted above, and secondary references and/or motivation for modifying either of these references so as to teach that limitation have not been found.  Thus, the prior art fails to teach the invention of claim 1.  The additional references cited teach exemplary Stirling engines or other exemplary spiral heat exchangers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the formal matters identified above (objections to specification and claims).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746